Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: spatial modulator, one or more optical elements in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11, 14, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arce et al (PGPub 2014/0374573) (Arce) Embodiment of fig. 2.

	Regarding Claim 1, Arce discloses a spectral imaging sensor (Fig. 2), comprising: 
	a detector (130) configured to detect, separately during separate exposure periods of multiple exposure periods, spatially modulated light; 
a spatial modulator (110) configured to apply a different spatial modulation to received light separately during separate exposure periods of the multiple exposure periods, to produce spatially modulated light (Paragraph 68); and 
one or more optical elements (126) configured to condense the spatially modulated light for detection by the detector (Paragraph 44).

	Regarding Claim 8, Arce discloses the aforementioned. Further, Arce discloses   wherein the spatial modulation, for an exposure period, is randomized, pixelated modulation over a two-dimensional area (Paragraph 24).
Regarding Claim 11, Arce discloses the aforementioned. Further, Arce discloses    wherein the spatial modulator comprises a spatially coded aperture that has a time variable pattern or has a fixed pattern and is movable (Paragraph 68).
Regarding Claim 14, Arce discloses a spectral imaging method (Fig. 2), comprising: 
 	applying a different spatial modulation to received light in dependence upon a current exposure period in a series of a plurality of exposure periods, to produce differently spatially modulated light over the plurality of exposure periods (Paragraphs 23 & 68); and 
condensing the spatially modulated light for detection by a detector (@126, fig. 2, Paragraph 44).
	Regarding Claim 16, Arce discloses the aforementioned. Further, Arce discloses wherein applying a different spatial modulation comprises applying spatial modulation, for an exposure period, that is randomized, pixelated modulation over a two-dimensional area (Paragraph 24).
Regarding Claim 20, Arce discloses a spectral imaging mathod (Fig. 2), comprising:  
a computer program that when run by at least one processor enables the at least one processor to control: 
applying a different spatial modulation to received light in dependence upon a current exposure period in a series of a plurality of exposure periods of a detector, to produce differently spatially modulated light over the plurality of exposure periods (Paragraphs 23 & 68). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-6, 9, 10, 12, 13, & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arce.
Regarding Claims 3 & 4, Arce discloses the aforementioned, in the embodiment of fig. 2, but does not explicitly disclose wherein the one or more optical elements comprise a light guide of narrowing aperture to condense the light, via total internal reflection, in transverse directions; and  wherein the one or more optical elements comprise a tapering optical fibre that has a reducing cross-sectional area; 
However, Arce does state that the condenser can be any suitable condenser known by one of ordinary skill in the art (Paragraph 40);
Thus, the examiner takes official notice that one of ordinary skill in the art would known to use these condensers; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Arce of fig. 2 with wherein the one or more optical elements comprise a light guide of narrowing aperture to condense the light, via total internal reflection, in transverse directions; and  wherein the one or more optical elements comprise a tapering optical fibre that has a reducing cross-sectional area because these are functionally equivalent to the disclosed condenser and would be chosen based upon cost and availability. 
Regarding Claims 5 & 6, Arce discloses the aforementioned, in the embodiment of fig. 2, but does not explicitly disclose wherein the detector comprises a different detector for each one of multiple spectral channels; wherein the detector comprises a different single pixel detector for each one of multiple spectral channels;
However, the embodiment of fig. 1 discloses wherein the detector comprises a different detector for each one of multiple spectral channels (Paragraph 25);
wherein the detector comprises a different single pixel detector for each one of multiple spectral channels. This limitation is also met by the disclosure;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify the embodiment of fig. 2 with wherein the detector comprises a different detector for each one of multiple spectral channels; wherein the detector comprises a different single pixel detector for each one of multiple spectral channels because it allows for the simultaneous measurement of multiple spectral channels without the need for additional processing to separate out the different wavelengths.
Regarding Claims 9, 10, & 17, Arce discloses the aforementioned, in the embodiment of fig. 2, but does not explicitly disclose wherein the spatial modulation is pixelated modulation over a two-dimensional area, and the pixelated modulation comprises pixels arranged in rows and columns that are parallel to rows and columns of pixels of the detector when projected onto the detector; and wherein the spatial modulator comprises a two-dimensional spatially coded aperture comprising at least a first plurality of portions, having a first transparency, and at least a second plurality of portions, having a second different transparency, wherein the first plurality of portions and the second plurality of portions are spatially distributed in two dimensions;
However, the embodiment of fig. 1 discloses wherein the spatial modulation is pixelated modulation over a two-dimensional area, and the pixelated modulation comprises pixels arranged in rows and columns that are parallel to rows and columns of pixels of the detector when projected onto the detector (see fig. 1, Paragraph 25); and
wherein the spatial modulator comprises a two-dimensional spatially coded aperture comprising at least a first plurality of portions (122), having a first transparency, and at least a second plurality of portions (114), having a second different transparency, wherein the first plurality of portions and the second plurality of portions are spatially distributed in two dimensions (Paragraph 22);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Arce of fig. 2 with wherein the spatial modulation is pixelated modulation over a two-dimensional area, and the pixelated modulation comprises pixels arranged in rows and columns that are parallel to rows and columns of pixels of the detector when projected onto the detector; and wherein the spatial modulator comprises a two-dimensional spatially coded aperture comprising at least a first plurality of portions, having a first transparency, and at least a second plurality of portions, having a second different transparency, wherein the first plurality of portions and the second plurality of portions are spatially distributed in two dimensions because these different types of spatial modulators are functionally equivalent and would be chosen based upon availability of parts. 
Regarding Claim 12, Arce discloses the aforementioned. Further, Arce discloses wherein the system or apparatus further comprises a processor (implied) configured to process output of the detector to obtain an image of at least part of an object (Paragraph 23), wherein an input beam of light for spatial modulation and detection by the apparatus comprises light reflected from the object (50). While it is not explicitly stated that that the light is reflected from the object one of ordinary skill in the art would understand that this would most likely be the case and in any case the apparatus is capable of using light reflected from an object to produce this result; 
Arce does not explicitly disclose an output device configured to provide an image of at least part of the object from an electrical output signal of the detector;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
	Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Arce of fig. 2 with an output device configured to provide an image of at least part of the object from an electrical output signal of the detector because output devices such as monitors are well known in the art and common sense to use to allow an end user to see the results of a measurement. 
Regarding Claim 18, Arce discloses the aforementioned. Further, Arce discloses processing output (implied) of the detector to obtain an image of at least part of an object (Paragraph 23), wherein an input beam of light for spatial modulation and detection comprises light reflected from the object. While it is not explicitly stated that that the light is reflected from the object one of ordinary skill in the art would understand that this would most likely be the case; 
Arce does not explicitly disclose providing an image of at least part of the object from an electrical output signal of the detector;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Arce of fig. 2 with providing an image of at least part of the object from an electrical output signal of the detector because output devices such as monitors are well known in the art and common sense to use to allow an end user to see the results of a measurement.
Regarding Claims 13 & 19, Arce discloses the aforementioned, in the embodiment of fig. 2. Further, wherein the object has three spatial dimensions is met since all objects have three spatial dimensions. Arce does not explicitly disclose wherein the input beam of light for spatial modulation and detection by the apparatus is obtained from an optical coherence tomography arrangement and the provided image is a real three-dimensional image of the object;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Arce with wherein the input beam of light for spatial modulation and detection by the apparatus is obtained from an optical coherence tomography arrangement and the provided image is a real three-dimensional image of the object because including a Compressive Spectrometer in an SD-OCT would improve both the imaging of the spectrometer and the speed of the OCT resulting in the best of both worlds. 
Claim(s) 7 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arce in view of Gehm et al (M. E. Gehm, R. John, D. J. Brady, R. M. Willett, and T. J. Schulz, "Single-shot compressive spectral imaging with a dual-disperser architecture," Opt. Express 15, 14013-14027 (2007)) (Gehm).
Regarding Claims 7 & 15, Arce discloses the aforementioned, in the embodiment of fig. 2. Further, Arce discloses wherein the spatial modulator is configured to apply the different effective spatial modulation by causing modulation by different spatial modulation patterns of the received light (Paragraph 68), but does not explicitly disclose wherein different spatial patterns are used for different exposure periods;
However, Gehm teaches wherein different spatial patterns are used for different exposure periods (Page 14021, Section 4. Experimental Results, 2nd Paragraph);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Arce with wherein different spatial patterns are used for different exposure periods because this can be used to keep the total energy propagating through the spectral imager constant resulting in an image with a better signal to noise ratio. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
September 25, 2022


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886